*490OPINION.
Arundell:
The facts in this case relating to the jurisdictional question, it will be readily noted, are on all fours with those in Fort Pitt Spring & Manufacturing Co. v. Commissioner, 5 B. T. A. 1106, in which we found the result of the negotiations between the Commissioner and the petitioner to be that “ * * * the Commissioner has determined the correct amount of the tax to be less than the tax admitted to be due by the petitioner on its return * * * ” and that “ Since no deficiency has been determined the board is without jurisdiction * * In accordance with that decision the present proceeding is

Dismissed.

Reviewed by the Board.